

117 S2834 IS: Dr. Joanne Smith Memorial Rehabilitation Innovation Centers Act of 2021
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2834IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Durbin (for himself, Mr. Cassidy, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to preserve access to rehabilitation innovation centers under the Medicare program.1.Short titleThis Act may be cited as the Dr. Joanne Smith Memorial Rehabilitation Innovation Centers Act of 2021.2.Preserving access to rehabilitation innovation centers under Medicare(a)In generalSection 1886(j)(7)(E) of the Social Security Act (42 U.S.C. 1395ww(j)(7)(E)) is amended—(1)by striking Public availability of data submitted.—The and inserting “Public availability of data submitted.—(i)In generalThe; and(2)by inserting after clause (i), as redesignated by paragraph (1), the following new clauses:(ii)Public recognition of rehabilitation innovation centersBeginning not later than one year after the date of the enactment of this clause, the Secretary shall make publicly available on such Internet website, in addition to the information required to be reported on such website under clause (i), a list of all rehabilitation innovation centers, and shall update such list on such website not less frequently than biennially. In carrying out the activities under this clause, the Secretary shall disseminate research, best practices, and other clinical information identified or developed by such rehabilitation innovation centers to, as appropriate, Federal agencies, hospitals, health professional organizations, and national and State accreditation bodies.(iii)Rehabilitation innovation centers definedFor purposes of clause (ii), the term rehabilitation innovation centers means a rehabilitation facility that, as of the applicable date (as defined in clause (v)), is a rehabilitation facility described in clause (iv).(iv)Rehabilitation facility describedA rehabilitation facility described in this clause is a rehabilitation facility that—(I)is classified as a rehabilitation facility under the IRF Rate Setting File for the Inpatient Rehabilitation Facility Prospective Payment System for Federal Fiscal Year 2019 (83 Fed. Reg. 38514), or any successor regulations that contain such information;(II)holds, as of the applicable date at least one Federal rehabilitation research and training designation for research projects on traumatic brain injury or spinal cord injury from the National Institute on Disability, Independent Living, and Rehabilitation Research at the Department of Health and Human Services, based on such data submitted to the Secretary by a facility, in a form, manner, and time frame specified by the Secretary;(III)submits to the Secretary a description of the clinical research enterprise of the facility and a summary of research activities of the facility that are supported by Federal agencies;(IV)has a minimum Medicare estimated weight per discharge of 1.20 for the most recent fiscal year for which such information is available according to the IRF Rate Setting File described in subclause (I), or any successor regulations that contain such information; and(V)has a minimum teaching status of 0.075 for the most recent fiscal year for which such information is available according to the IRF Rate Setting File described in subclause (I), or any successor regulations that contain such information.(v)Applicable date definedFor purposes of clauses (iii) and (iv), the term applicable date means—(I)with respect to the initial publication of a list under clause (ii), the date of the enactment of such clause; and(II)with respect to the publication of an updated list under clause (ii), a date specified by the Secretary that is not more than one year prior to the date of such publication.(vi)ImplementationNotwithstanding any other provision of law the Secretary may implement clauses (ii) through (v) by program instruction or otherwise.(vii)Nonapplication of Paperwork Reduction ActChapter 35 of title 44, United States Code, shall not apply to data collected under clauses (ii) through (v)..(b)ReportNot later than March 15, 2022, the Secretary of Health and Human Services shall submit to Congress a report containing any recommendations for such legislation or administrative action as the Secretary determines appropriate to preserve access to rehabilitation innovation centers (as defined in section 1886(j)(7)(E)(iii) of the Social Security Act, as added by subsection (a)).